ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer appointed to hear this matter and, pursuant to a "Joint Agreement on Suspension" submitted by the parties and Admission and Discipline Rule 28, Section 14(g), files his *715"Recommendation of Suspension Pending Prosecution" which recommendation more fully appears in words and figures as follows, to wit:
(H. 1.)
And this Court, being duly advised, now finds that, pursuant to Admission and Discipline Rule 23, Section 11(b), the Hearing Officer's Recommendation should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Respondent, Phillip E. Tracy, is hereby suspended from the practice of law in this State pending the final determination by this Court in this present case.
The Clerk of this Court is hereby directed to forward copies of this Order to all parties of record in this cause.
All Justices concur.